Opinion by
Mr. Justice Elkin,
We have carefully examined this case to ascertain if appellant has any equity or legal standing to support its contention, which in the main, is, that the court below erred in not appointing an auditor to distribute the funds on the basis of and in proportion to the amounts received on the sale of the first and second properties and the alleged admitted value of the third property. Inasmuch as the third property had not been sold, and there was no fund in court for distribution arising from the sale of that property, it is difficult to see upon what theory the court could be asked to place a valuation on the unsold lot and then treat the proceeds of the sale of the first two lots and'the valuation of the third lot as a fund for distribution. This is precisely what the appellant is seeking to do, at least in legal effect. It cannot be done. Metcalf was the owner of three lots in Negley Place, which for the purpose of this case are designated as lots Nos. 1, 2 and 8, upon which said three lots four mortgages were placed. The first mortgage covered the entire three lots and belongs to the use plaintiff; the second mortgage covered all of lot No. 3 and part of lot No. 2; the third mortgage covered all of lot No. 3 and a very small part of lot No. 2; the fourth mortgage being the one held by appellant, covered parts of lots Nos. 1 and 2. The mortgages were of record and had priority of lien in the order named. Appellant issued a sci. fa. on the fourth mortgage, obtained judgment thereon and had the property sold by the sheriff, at which sale it became the purchaser of lots Nos. 1 and 2, subject of course to the lien of the first mortgage. Subsequently foreclosure proceedings were begun on the first three mortgages whose priority of liens on the respective properties antedated that of appellant. Lots Nos. 1 and 2 were then sold upon a judgment obtained on the first mortgage, appellant becoming the purchaser of one of the lots, the proceeds arising from the sale being the fund in court for distribution. The amount of the fund, after deducting taxes and costs, is $20,504.72, which the' sheriff has distributed on account of the debt of the first mortgage. There still remains a balance due on the first mortgage of about $7,500 which is a first lien on lot No. 3. The writ was stayed as to that lot because it is suggested there was not a sufficient bid to cover *448the liens. When it was offered for sale appellant bid $8,000 and now its principal complaint is that the writ was stayed and the bid not accepted. The plaintiff had a perfect right to stay his writ and appellant was not in a position to in any manner control it. It must be remembered that appellant had no lien on lot No. 3. Its lien was on lots Nos. 1 and' 2 which had been sold and the proceeds, clearly applicable to the first mortgage, are to be so distributed. There is not even a suggestion of insufficiency of bid, fraud or collusion as to the sale of lots Nos. 1 and 2, and this being the fund for distribution there is no reason either in law or equity why it should not be distributed to the holder of the first mortgage, the creditor to whom it belongs.
Under the facts of this case the equities of the second and third mortgages are superior to the equity of appellant; and in any event it could have no interest in the fund arising from the sale of lot No. 3. The whole contention is without merit and the assignments of error are overruled.
Decree affirmed.